Citation Nr: 0944690	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of heat 
exhaustion, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1989 to 
January 1999.  He also had a period of active duty for 
training (ADT) from May 1986 to August 1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied entitlement to service connection for 
heat exhaustion due to undiagnosed illness.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  Residuals from heat exhaustion are not related to any 
incident during service to include Persian Gulf War service.


CONCLUSION OF LAW

Residuals of heat exhaustion were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in May 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004 
and February 2008.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in November 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in 
February 2008. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service private treatment 
records pertaining to his claimed residuals of a heat 
exhaustion injury have been obtained and associated with his 
claims file.  The Veteran was afforded a VA fee-basis medical 
examination in October 2008 to determine the nature and 
etiology of his claimed residuals of heat exhaustion. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  38 
U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background and Analysis

The veteran asserts that he has residuals of heat exhaustion 
as a result of his active military service, to include as an 
undiagnosed illness as a result of Persian Gulf War service.  
He reports that he had a heat exhaustion injury in August 
2000 while in-transit in Saudi Arabia. 

The Veteran's DD-214 indicates he was a fire protection 
journeyman for 9 years and 7 months.  

Service treatment records, include an April 1988 reserve duty 
report wherein the Veteran complained of dizziness after the 
physical fitness test and was diagnosed with exhaustion.  
This was prior to any overseas duty performed by the Veteran.  
His May 1989 enlistment examination report and accompanying 
report of medical history are silent for complaints 
indicative of heat exhaustion.  June 1992 report of medical 
history is silent for any diagnosis of heat exhaustion.  In 
an undated Occupational Health History (1FW X-XXX, May 94), 
but dated after May 1994, the Veteran denied any treatment or 
hospitalizations except for a broken arm as a child.  He did 
not describe any symptoms or treatment for heat exhaustion.  
Further, an October 1997 occupational physical examination 
report also showed no significant medical problems or change 
in history and normal physical examination.  

In a June 2000 private emergency room report, it was noted 
that when the Veteran was recovering a person from the scene 
and was in full fire gear, that he became hot, his blood 
pressure was elevated, his pulse rate went up, and he had 
some dizziness but no nausea or any vomiting.  He stated that 
he was contaminated at the scene but decontaminated by the 
fire department and that he felt much better.  The examiner 
noted a history of acid reflux, and that he is employed as a 
firefighter.  After a physical examination, the examiner 
noted that the Veteran appeared to have possibly been 
overheated with heat exhaustion and that it had resolved. 

In an August 2000 pre-hospital report, the reported noted 
that the Veteran was a firefighter who entered a structure 
for salvage and overhaul, with no fire present and no visible 
smoke.  The Veteran indicated that he entered the structure, 
the smell of smoke made him sick, and he then exited the 
structure and vomited.  It was reported that prior to the 
fire fight, he stated that his ham steak from supper tasted 
funny, and that he felt like he might have diarrhea, but 
never actually produced loose stools. 

In an August 2000 private emergency room report, the Veteran 
reported vomiting and feeling somewhat nauseated and 
lightheaded after eating ham.  The Veteran was diagnosed with 
gastroenteritis. 

In an August 2004 statement, J. M. stated that in August 
1990, the Veteran was separated from his Operation Desert 
Shield/Desert Storm deployment team during an overnight 
flight stopover in Dhahran, Saudi Arabia, because he suffered 
a heat injury.  J.M. reported that the Veteran was left under 
his supervision in Dhahran until he was well enough to make 
the flight to rejoin his deployment team in Riyadh three days 
later.  From this statement, it does not appear that the 
Veteran required medical treatment at that time.

During an October 2008 VA fee-basis medical examination, the 
Veteran stated that in August 1990 while he was in Saudi 
Arabia on a two hour guard duty shift, he was very hot in the 
sun and subsequently experienced severe vomiting and 
sweating.  He reported he was placed in an air-conditioned 
environment and given oral medications and an injection.  He 
stated that he improved subsequently but remained on limited 
duty for about three days before returning to his unit.  He 
reported no further episodes of heat exhaustion during that 
period of time and that any intensive work was done during 
evening hours rather than during the middle of the day.  The 
Veteran also reported the two separate incidents during 2000 
during which he had to go to the emergency room.  He 
indicated that he had no episodes within the past several 
years in which he became heat exhausted, but he did have 
several vomiting episodes.  The examiner noted that that the 
Veteran suffered from acid reflux.  Upon physical 
examination, general appearance, eyes, head, neck, throat, 
ears, skin, lymphatic system, lungs heart, abdomen, 
extremities, mental status were all normal.  The examiner 
also reported there was no signs of malaise and that the 
Veteran was somewhat heavy and muscular.  The report 
indicated there was no evidence of chronic fatigue syndrome, 
no non-exudative pharyngitis, and no palpable cervical or 
auxiliary lymph nodes. 

The examiner diagnosed heat exhaustion, with subjective 
factors as history, and no current objective factors.  The 
examiner noted that more likely than not the Veteran did 
sustain heat exhaustion during the period of time under 
discussion.  The examiner reported that although the Veteran 
states that he has diminished stamina and ability to 
withstand heat conditions related to work activities; this 
did not appear to be the case.  The examiner opined that the 
Veteran appeared to be more susceptible to heat and vomiting 
because of his history of gastroesophageal reflux disease 
(GERD) and being overweight.  The examiner determined that 
the previous heat exhaustion injury is less likely than not 
to be a cause of any current residual. 

Based upon the evidence of record, the Board finds that the 
Veteran's claimed disabilities of increased sensitivity to 
heat and vomiting are not the result of an undiagnosed 
illness.  The October 2008 VA QTC examiner specifically 
opined that the Veteran's claimed disabilities of being more 
susceptible to heat and vomiting were symptoms of his 
service-connected GERD, and not separate residuals of the in-
service heat injury.  As the Veteran's symptoms are 
attributed to a known clinical diagnosis service connection 
for an undiagnosed illness is not warranted.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14.

Furthermore, residuals of heat injury were not incurred as 
result of any established event, injury, or disease during 
active service.  Although the Veteran submitted a buddy 
statement from J.M. attesting to his heat injury in August 
1990 while deploying to Saudi Arabia, in-service, this 
statement is inconsistent with the Veteran's account of the 
incident.  J.M. reported that the Veteran was separated from 
his crew for a heat injury during an overnight flight 
stopover, while the Veteran has testified that the incident 
occurred on a two hour guard duty shift, as he was very hot 
in the sun.  Further, service treatment records and VA 
records are negative for any signs, symptoms or diagnoses of 
residuals of this injury.  The Veteran's emergency room 
visits dated in June and August 2000 were clearly attributed 
to his post-service career as a firefighter and his diagnosis 
of service-connected gastroenteritis.  Consequently, there is 
no present evidence of chronic residuals of an in-service 
heat injury.  

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  While the Veteran may sincerely believe he has 
present residuals of a heat injury as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  See Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

For the foregoing reasons, the claim for service connection 
for residuals of heat injury, to include as due to an 
undiagnosed illness, must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for residuals of heat 
exhaustion, to include as due to an undiagnosed illness, is 
denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


